Citation Nr: 1234007	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for an upper respiratory disability, to include rhinitis and sinusitis.

3.  Entitlement to service connection for a renal and urinary tract disability.

4.  Entitlement to service connection for a cardiovascular disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from a September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims seeking entitlement to service connection for, among other issues, a prostate disability, an upper respiratory disability (to include rhinitis and sinusitis), a renal and urinary tract disability, a cardiovascular disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability.  

The Veteran testified at a December 2004 video hearing before a Veterans Law Judge that is no longer at the Board.  The Veteran was provided notice that he was entitled to a new hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran failed to respond, and so he is presumed to not desire an additional hearing.

In June 2005, the Board remanded the above stated issues, as well as others, to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2005 Board remand also included the issues of entitlement to service connection for a right arm disability, to include as secondary to the Veteran's right upper pulmonary lobectomy; entitlement to service connection for a back disability, to include as secondary to the Veteran's knee disabilities or the right upper pulmonary lobectomy; entitlement to service connection for a bilateral knee disability; entitlement to service connection for a psychiatric disability, to include as secondary to the Veteran's service-connected physical disabilities.  The Board notes that the Veteran's right arm disability, thoracolumbar disability, and psychiatric disability were service connected in a July 2009 rating decision.  All were found to be related to the Veteran's right upper pulmonary lobectomy which was determined to be related to the previously service-connected chronic obstructive pulmonary disease (COPD).  The Veteran's bilateral knee condition was service connected in a March 2011 rating decision.  

The issues of entitlement to service connection for a prostate disability, entitlement to service connection for a renal and urinary tract disability, entitlement to service connection for a cardiovascular disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has sinusitis that is related to his active duty service.

2.  The competent and credible evidence indicates that the Veteran has chronic rhinitis that is related to his active duty service.  


CONCLUSION OF LAW

Chronic rhinitis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in June 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein. These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the March 2006 letter.

The Board observes that both the June 2005 and March 2006 letters were sent to the Veteran after the September 2000 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore untimely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess, supra.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the June 2005 and March 2006 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a July 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

As the Board's decision herein to grant service connection for chronic rhinitis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In June 2005, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the issues of entitlement to service connection for an upper respiratory disorder to include rhinitis and sinusitis, entitlement to service connection for a prostate disability, entitlement to service connection for a renal and urinary tract disability, entitlement to service connection for a cardiovascular disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability were previously remanded in order for the RO to obtain VA examinations, additional service treatment records, VA treatment records, and Social Security Administration records.  The Board notes that all available requested records were obtained and an explanation was provided with regard to unavailable records.  Unfortunately, as will be further explained below, the examinations provided were inadequate and as a result the issues, other than entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis, must be remanded for additional development.  The issue of entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis now returns to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were obtained in August 2002 and March 2007 with regard to the issue of entitlement to service connection for an upper respiratory disorder to include rhinitis and sinusitis.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case, with respect to the issue of entitlement to service connection for an upper respiratory disorder to include rhinitis and sinusitis, are more than adequate, as they are collectively predicated on a full reading of the medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes initially that the Veteran's claim for entitlement to service connection for an upper respiratory disorder included both a claim for rhinitis and sinusitis.  With respect to the issue of entitlement to service connection for sinusitis, the Board notes that the Veteran does have a current diagnosis of sinusitis, as noted on the August 2002 VA examination which diagnosed the Veteran with rhinitis with recurrent sinusitis.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).  The Board notes that the record indicates that the Veteran has had multiple complaints of upper respiratory disorders and has been diagnosed with both sinusitis and rhinitis over the years.  While the Veteran's claim included both disorders and the Veteran does have a current diagnosis of sinusitis for VA purposes, the Board notes that there is no indication that the Veteran had sinusitis in service, nor does the Veteran contend that he had sinusitis in service.   

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what he sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board acknowledges that, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions and that the Veteran's opinion may not be competent with regard to an assessment of etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   In this instance, the Veteran is not competent to distinguish between the symptomatology associated with his sinusitis and his chronic rhinitis.  As such, any contention that currently diagnosed sinusitis is related to active duty service is not credible.  As will be further explained below, the Veteran's upper respiratory disorder of chronic rhinitis is related to his active duty service, but the record fails to demonstrate that the Veteran had sinusitis during his active duty service.

With regard to the Veteran's claim for entitlement to service connection for chronic rhinitis, the Board notes that the Veteran is currently diagnosed with chronic rhinitis as noted on the March 2007 VA examination.  As such, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  The Veteran contends that his currently diagnosed chronic rhinitis is related to the chronic rhinitis he has had since active duty service.

The Veteran was afforded a VA examination in August 2002 (with an addendum offered in September 2002).  The examiner commented that the Veteran had rhinitis, but that, "it is very unlikely that his rhinitis is service connected."  However, the examiner did not comment on the Veteran's diagnosed chronic rhinitis, bronchitis, or irritable airway syndrome diagnosed in service in March and April 1975.  It was noted in the June 2005 Board remand that the examiner's opinion that it was "unlikely that the Veteran's rhinitis is service-connected" was not a medical conclusion; but rather, a legal conclusion.  Therefore, the Veteran's claim was remanded so that the Veteran could be afforded a VA examination that discussed the nature and etiology of all diagnosed respiratory disorders, including rhinitis and sinusitis.

The Board observes that the Veteran's June 1974 entrance examination noted that the Veteran's nose, sinuses, mouth and throat were normal; however the Veteran's service treatment records noted that the Veteran had many complaints and diagnoses of upper respiratory disorders while in service, dated in June 1974, September 1974, August 1976, January 1977, and March 1977.  The Veteran was diagnosed with chronic rhinitis in March and April 1975.  The Veteran's May 1977 exit examination also noted that the Veteran had been diagnosed with chronic rhinitis.  

The Veteran was again afforded a VA examination in March 2007.  The Veteran was diagnosed with rhinitis and it was noted that he had bilateral nasal congestion.  The examiner noted that the Veteran's right nostril was about 80 percent clogged and the left nostril was about 90 percent clogged.  The examiner noted that rhinitis is a common upper respiratory infection and therefore very unlikely service connected.  Another opinion was sought and provided in an October 2007 addendum opinion.  The opinion stated that the Veteran's current respiratory symptoms were less likely than not related to his in-service rhinitis, bronchitis, and irritable airways.  The Board notes that both opinions failed to acknowledge that the Veteran had chronic rhinitis in service.  Both opinions also failed to note that the Veteran reported having had the symptoms since service and sought treatment multiple times over the years in addition to treating the symptoms himself.  The Board additionally notes that the Veteran was afforded another VA examination in March 2007 regarding his COPD and lung granuloma.  In that examination report it was noted that the Veteran had various upper respiratory issues to include rhinitis and sinusitis.  The examiner noted that the Veteran had a history of both disorders for many years, that he had these problems in service, and that he still had the same symptoms.   

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what he sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board acknowledges that, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions and that the Veteran's opinion may not be competent with regard to an assessment of etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Board finds that in this case the Veteran is competent to report that he has had cold-like symptoms since service including constant congestion.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The record supports the Veteran's contentions with regard to continuity of symptomatology.  In this regard the Board notes that the record contains many years of VA treatment records which contain various complaints of rhinitis.  As a result, the Veteran's lay contentions as to the continuity of symptomatology of his rhinitis constitute competent evidence.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The Veteran's statements are both competent and credible in this case.

Finally, the Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard the Board notes that none of the opinions above addressed the Veteran's continuity of symptomatology or noted that the Veteran had been diagnosed with chronic rhinitis.  

With consideration of the above the Board notes that the Veteran has a current diagnosis of rhinitis in addition to competent and credible lay evidence that his currently diagnosed rhinitis has continued from the chronic rhinitis that the Veteran had during active service.  The overall evidence of record supports the Veteran's contentions and as such, the Board therefore finds that the evidence supports the Veteran's claim of service connection for rhinitis.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App.49, 55(1990). 


ORDER

Entitlement to service connection for chronic rhinitis is granted.  


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a prostate disability, entitlement to service connection for a renal and urinary tract disability, entitlement to service connection for a cardiovascular disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability.

As noted above, these issues were previously remanded in June 2005.  The previous remand requested, in pertinent part, that the Veteran be afforded VA examinations, to include etiological opinions, for his claims for coronary artery disease, a prostate disability, and a renal or urinary tract disability.  Additionally, the remand requested that in order to address the Veteran's § 1151 claim, the Veteran's records should be reviewed to determine if the treatment the Veteran received from October 1995 to April 1998, prior to his April 1998 heart attack, represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the treating VA medical center.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was afforded VA examinations in March 2007 to include October 2007 addendum opinions with regard to his issues of entitlement to service connection for a prostate disability and entitlement to service connection for a renal and urinary tract disability.  An April 2007 opinion and January 2008 addendum addressed the Veteran's §1151 claim and entitlement to service connection for a cardiovascular disorder claim.  Unfortunately, the Board finds that the examinations, to include opinions, are inadequate because the examiners' rationale is unclear.  Therefore in compliance with Barr, these issues must be remanded to the AOJ for the purpose of obtaining new VA examinations and addendum opinions that provide clear etiological opinions, and a thorough rationale for the provided opinions.  With regard to the §1151 claim, an addendum opinion should be provided and should clearly state whether the medical care provided by the Bay Pines VAMC failure to properly diagnose the Veteran's coronary artery disease was the proximate cause of the continuance or natural progress that led to the Veteran's 1998 heart attack and whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider, that is, whether the care provided represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault

With regard to the issue of entitlement to service connection for a prostate disability, the previous Board remand noted that the Veteran should be afforded a new VA examination in order for the examiner to comment on whether any currently diagnosed prostate disorders were related to the Veteran's enlarged prostate for which he was seen in service, to the possible kidney infection for which he was seen in service in September 1975, or to the bladder infection with outlet obstruction in May 1977.  To that end, the Veteran was afforded a VA examination with regard to his prostate claim in March 2007.  The examiner noted that upon examination the Veteran had a minimally enlarged prostate which was probably normal for his age.  Men over 40 years of age often have enlarged prostates as it is a function of aging, according to the examiner.  The examiner further noted that it was unclear to him how the Veteran could relate his enlarged prostate to service given that enlargement of the prostate occurred in all men, not just those that work for the government.  The examiner then noted that the Veteran's prostate problems were related to his mildly enlarged prostate which was a function of aging.  The Veteran was diagnosed with benign prostatic hypertrophy.  An October 2007 addendum opinion noted that the Veteran's enlarged prostate was typical of a man the Veteran's age and was less likely than not related to an in-service prostate problem.  While both examiners noted that prostate problems are common in older men, neither opinion specifically noted the Veteran's in-service diagnosis of an enlarged prostate or provided an explanation as to whether an enlarged prostate in a younger man (as the Veteran was in service) might represent additional pathology.  Moreover, the March 2007 examiner noted that the Veteran's prostate problems were the result of his enlarged prostate without acknowledging the Veteran's specific prostate problems.  As such, a new VA examination is warranted.  

With regard to his renal and urinary tract disabilities, the Board notes initially a November 1999, intravenous pyelogram revealed diverticula in the urinary bladder with moderate to severe urinary retention.  Treatment records dated November 1995 and January 2001 indicate the Veteran had a renal cyst and the January 2001 treatment note included an impression of mild urinary retention.  The Veteran was afforded a VA examination in urology in March 2007 which noted that the Veteran reported pain when he urinated.  The March 2007 examiner noted an evaluation in August 2000 of the Veteran's bladder which revealed a normal membranous urethra and anterior urethra.  The posterior urethra revealed some mild enlargement of his prostate.  A cystoscopy and cystometrogram were performed in 2003 and revealed no outlet obstruction with normal bladder capacity and normal muscle spike.  The March 2007 nephrology examination noted multiple kidney imaging which documented the presence of a right renal cyst that seemed to remain the same size for the previous 3-4 years.  The March 2007 examiner noted that the Veteran primarily complained of nocturia twice a night, right flank pain, and some difficulty urinating.  The examiner noted the right renal cyst was likely not causing any symptoms and after a review of the records determined that the Veteran had normal renal function.  An October 2007 addendum opinion stated that the Veteran's renal and urinary tract were less likely than not related to his in-service kidney infections, but failed to provide any rationale with regard to why the Veteran's current renal and urinary tract disorders were not related to his in-service kidney infections.  As such an addendum opinion is warranted.  

Therefore, as previously noted, the Board finds that the examinations and opinions with regard to the Veteran's claims for a prostate disability and a renal or urinary tract disability were inadequate because there was no rationale provided with regard to why the Veteran's current disabilities were not related to his in-service disabilities as previously requested in the prior Board remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for a cardiovascular disorder, the Board notes initially that at his December 2004 hearing (page 36) the Veteran claimed that a heart murmur was noted during hospitalization at "Fort Hope."  Unfortunately the Veteran failed to respond to the requests by the AOJ to provide the necessary information for these records to be obtained.  The Board notes, however, that the Veteran also contends that his cardiovascular disorder is the result of negligent care by the Bay Pines VA medical center and he is therefore entitled to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability.  Specifically, the Veteran claims that he was not adequately treated by the VA Medical Center at Bay Pines for his reported chest pains during the time period from October 1995 until the heart attack he suffered in April 1998, and that such inadequate treatment was responsible for the heart attack he suffered.  The Board notes that 38 U.S.C.A. § 1151 was revised, effective October 1, 1997, and the new version of the law is more restrictive than the old version.  Since the Veteran filed his claim after the change in law, his claim will be adjudicated under the new law.  

VA regulations provide that benefits under 38 U.S.C. 1151, for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2011).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 17.32; see also VAOPGCPREC 40-97.  Finally, the additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

To establish causation, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

As in the current instance, when compensation is claimed for the continuance or natural progress of a disease, injury, care, treatment, or examination furnished by VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In other words, (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2011) (stating that the Board is bound by precedent opinions of the VA's General Counsel).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the present appeal.

Specifically, in the instant case, with regard to the question of whether the VA treatment led to an additional disability, the Board notes that the Veteran is currently diagnosed with coronary artery disease and had a heart attack in 1998.  The Board's previous June 2005 remand requested an opinion with regard to whether VA's failure to timely treat the Veteran's heart condition led to his 1998 heart attack and additionally if the VA failed to provide the degree of care expected by a reasonable health care provider.  

With regard to the Veteran's claim, an opinion was provided in April 2007.  Following a review of the Veteran's claims file, the examiner noted that the Veteran was examined for what was believed to be a mitral valve prolapse in 1995, but echocardiograms at that time showed a normal mitral valve.  The examination report noted that the Veteran continued to complain of chest pains.  The Veteran then had an upper lobectomy for a hamartoma in January 1996 without any cardiac complications.  The Veteran continued to complain of chest pains and had a heart attack in 1998.  The April 2007 examiner noted that there was no recognition of the Veteran's angina symptoms for three years and that he never had a stress test prior to his first heart attack because his chest pains were interpreted to be indigestion.  The examiner opined that while the Veteran was given "reasonable" medical care, it appeared that the lack of recognition of the anginal pains and the fact that he never had a stress test prior to his first heart attack, that there was some "element of carelessness" in the work-up of the symptoms that eventually precipitated the Veteran's acute myocardial infarction three years later.  

Subsequently in January 2008, an addendum opinion was included in the record which stated that the VA was not negligent, careless, or guilty of an error in judgment prior to the Veteran's first heart attack in 1998.  The examiner then noted the Veteran's complaints were nonspecific in nature and given the Veteran's lobectomy that occurred during that period, it would be speculation to state that the Veteran should have had a stress test during that time in relation to his chest pains.  As such the examiner stated that he believed the medical care by the VA prior to 1998 to be "reasonable."  

With regard to the Veteran's cardiovascular claim to include the §1151 claim, neither the April 2007 opinion or the January 2008 opinion adequately addressed the question of whether VA's failure to timely diagnose and properly treat the Veteran's heart disease to include the Veteran's 1998 heart attack, proximately caused the continuance or natural progress of the Veteran's coronary artery disease.  As noted above, when compensation is claimed for the continuance or natural progress of a disease, injury, care, treatment, or examination furnished by the VA, it must be determined whether (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2011).  In this instance these questions were not adequately addressed.  Specifically, neither opinion adequately addressed whether the VA exercised the degree of care that would be expected of a reasonable health care provider with respect to the issue of repeated complaints of chest pain.  The April 2007 opinion noted "some element of carelessness," with regard to the failure to provide a stress test.  The January 2008 opinion then noted that it would be "mere speculation" as to whether a stress test would be necessary.  Both examiners stated that the level of care was "reasonable" but then seem to disagree on what "reasonable" care with regard to repeated complaints of chest pain would entail.  As such, the Board finds that the Veteran should be afforded an addendum opinion with a complete rationale that addresses whether the failure by the Bay Pines VAMC to properly diagnose the Veteran's coronary artery disease was the proximate cause of the continuance or natural progress that led to the Veteran's 1998 heart attack and whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(c)(2) and (d)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current prostate, renal, or urinary tract disorders.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether any current prostate, renal or urinary tract disorders were more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  The examiner should comment on the in-service diagnosis of an enlarged prostate and provide an explanation as to the significance of an enlarged prostate in a younger man (as the Veteran was in service); and explain why the Veteran's current renal and urinary tract disorders are not related to his in-service kidney infections.   Please send the claims folder to the examiner for review in conjunction with the examination.

2.  A supplemental opinion should be obtained with regard to whether the care provided by the Bay Pines VAMC from October 1995 and April 1998 pertaining to his cardiovascular disability was careless, negligent, due to lack of proper skill, an error in judgment, or any similar instance of fault.  Additionally the examiner should address whether the Veteran's April 1998 heart attack was an event not reasonably foreseeable given the Veteran's presenting symptomatology.  
The examiner should specifically indicate whether (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


